Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/960846 application originally filed July 08, 2020.
Amended claims 1-17, filed September 24, 2021, are pending and have been fully considered. Claims 11-17 are new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 fails to further limit independent claim 1 due to claim 17 states olefins content selected from one of 18.48% v, 19.31 % v, 20.2% v, 20.3% v and independent claim 1 states an olefin content ranging from 10% v to 20% v.  The olefin content of claim 17 contains volume amounts that are outside of the olefin range from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Omata et al. (EP 0905217 A1) hereinafter “Omata”.
Regarding Claims 1-17
	Omata discloses in the abstract, an unleaded gasoline for a direct injection gasoline engine contains an oxygen-containing compound having 2-15 carbon atoms in an amount in terms of oxygen atom of 0.1-15 mass % based on the total gasoline. The unleaded gasoline exhibits enhanced durability of an engine due to the capability of reducing the amount of exhaust smoke and suppressing smoldering of a spark plug as well as the formation of deposit in a combustion chamber.
	Omata discloses in paragraph 0001, unleaded gasolines for use in direct injection gasoline engines and more particularly to such a gasoline which is capable of reducing the amount of environmental pollutants emission and further excellent in durability of the engine in which the gasoline is employed.
(T90) is 160°C, preferably 150°C, more preferably 140°C. The lower limit temperature (T90) is preferably greater than 120°C. 
Omata discloses in paragraph 0049, the lower limit end point (Final Boiling Point) is preferably 130°C, while upper limit is 210°C.
Omata discloses in paragraph 0007, there is provided an unleaded gasoline for a direct injection gasoline engine which contains an oxygen-containing compound having 2-15 carbon atoms in an amount in terms of oxygen atom of 0.1-15 mass % based on the total gasoline. Omata discloses in paragraph 0009, there is no particular limitation imposed on the structure of the oxygen-containing compound as long as it has 2-15 carbon atoms in the molecule, which includes ethanol, isopropanol, isobutanol, diethylcarbonate, etc.
	Omata discloses in paragraph 0053, although the gasoline is not restricted in terms of the contents of paraffins, olefins and aromatics, such contents should preferably be in the following range:

    PNG
    media_image1.png
    71
    286
    media_image1.png
    Greyscale

	Omata discloses in paragraph 0055, the content of V(O) in the inventive gasoline should be in the range of 0 -15 % by volume, with a view to preventing gasoline coking in the injector.  Omata discloses in paragraph 0069, (C9+) is the amount of a hydrocarbon having more than 9 carbon atoms, based on the total gasoline. (C9+) is in the range of 0 - 1 0 % by volume. By reducing the amount of the aliphatic compound having more than 9 carbon atoms, it makes it possible to reduce the amount of gasoline which dilutes the engine oil thereby reducing the 
Omata discloses in paragraph 0056, the content of V(Ar) (aromatics) in the gasoline should be in the range of 0 - 35 % by volume, precluding gasoline coking in the injector, reducing spark plug smoldering and ozone-formability of the exhaust gas as well as the concentrates of benzene thereof, with a freedom from soot. 
Omata discloses in paragraph 0058, the gasoline is not restricted in terms of the content of each component other than the oxygen containing compound which however should be in the following range:
(1) V(Bz) : 0 - 1 % by volume;
(2) V(Tol) : 0 - 30 % by volume;
(3) V(C8A) : 0 - 20 % by volume;
(4) V(C9A) : 0 - 5 % by volume;
(5) V(C10+A) : 0 - 3 % by volume;
(6) V(PA) = 0 or when V(PA) * 0, V(MA)/V(PA) : more than 1;
(7) V(C4) : 0 - 10 % by volume;
(8) V(C5) : 10 - 35 % by volume;
(9) V(C6) : 10 - 30 % by volume;
(10) V(C7+p) : 10 - 50 % by volume;
(11) V(C7+) : 1 0 - 50 % by volume.
Omata discloses in paragraph 0061, V(C9A) is the amount of a C9 aromatic hydrocarbon, based on the total gasoline. V(C9A) should be in the range of 0 - 5 % by volume, with a view to reducing the formability of ozone in the exhaust gas. The C9 aromatic hydrocarbon exemplarily 
	It is to be noted, Omata does not disclose the gasoline composition having any particulate matter and therefore Omata has met the limitation of the present invention of having less than 1.0 particulate matter index (less than 1.0 encompasses zero). 
	Omata discloses in paragraph 0082, there may be used some conventional fuel additives exemplarily including antioxidants such as phenol- or amine- ones, metallic inactivating agents such as Shiff-type compounds ortho amide-type compounds, surface ignition preventers such as organophosphorus-derived compounds, combustion adjuvants such as alkali metal or alkaline earth metal salts of organic acids and sulfuric esters of higher alcohols, antistatic agents such as anionic surfactants, cationic surfactants and amphoteric surfactants, colorants such as azo dyes, rust preventives such as alkenyl succinate, identify agents such as quinizarin and coumarin and malodorants such as natural essential-based aromatics. These may be used in combination but preferably in an amount of less than 0.1 % by mass, based on the total gasoline.
	Omata discloses in paragraph 0041, although the gasoline is not restricted to octane number, it should have an octane number of greater than 89, preferably greater than 90, more preferably greater than 90.5 and most preferably greater than 91 by the research octane number (RON), and an octane number of greater than 80, preferably greater than 80.5 and most preferably greater than 81 by the motor octane number (MON) so as to maintain good anti-knock performance.
	Omata discloses in paragraph 0071, no particular limitation is imposed upon the sulfur content of the inventive gasoline, which however is less than 50 ppm, preferably less than 30 ppm, more preferably 20 ppm, most preferably less than 10 ppm, based on the total gasoline. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Nothing in Omata discloses, teaches, or suggests a method for reducing a particulate emissions from a direct injection spark-ignition engine including fueling the engine with a gasoline composition that contains a hydrocarbon base fuel with an olefin content ranging from 10% v to 20% v.  The Office points to paragraph [0053] of Omata as allegedly reading on a base fuel olefin content. Action at 4. However, Applicants assert that this reading of Omata is incorrect, as the 0-15% by 
Applicants arguments are not deemed persuasive.  First, Omata discloses the claimed range of olefin content of the present invention.  As stated in the remarks Omata discloses in paragraph 0078, the “base gasoline” comprises a hydrocarbon base fuel selected from known base gasolines.  The inventive fuel of Omata is selected from the typical blend formulation disclosed in paragraph 0079 in order to control the various compounds present in the gasoline composition.  It is to be noted, Omata overlaps the teachings of the presently disclosed disclosure (see page 3 lines 28-33 and page 4 lines 1-15 of the current specification).  Therefore, Omata has met the limitations of the presently claimed invention.  Additionally, the present claims are directed to a “gasoline composition” comprising.  Applicants open-ended claim language “comprising” allows for the addition of other additives and combination of additives to the composition such as those set forth in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Butler et al. (WO 00/77130 A1) discloses in the abstract, unleaded blend compositions, as well as formulated gasolines containing them have a Motor Octane Number (MON) of at least 80 comprising at least 2 % of component (a), which is at least one branched chain alkane of MON value of at least 90 and of boiling point 15-160 °C or a substantially aliphatic hydrocarbon refinery stream, of MON value of at least 85, at least 70 % in total of said stream being branched chain alkanes, said stream being obtainable or obtained by distillation from a refinery material as a cut having Initial Boiling Point of at least 15 °C and Final Boiling Point of at most 160 °C, said Boiling Points being measured according to ASTMD2892, and as component (g) at least 5 % of at least one paraffin, liquid hydrocarbon or mixture thereof e.g. aromatic hydrocarbon compound or olefinic hydrocarbon of bp60-160 °C, especially of MON value at least 70 and RON at least 90 or as component (g) at least 20 % of one or more refinery streams. The component (a) gives rise to reduced emissions to the composition or gasoline on combustion.
Cracknell (WO 2004/113476 A1) discloses in the abstract, a gasoline composition comprising a hydrocarbon base fuel containing 5 to 20% v olefins, not greater than 5% v olefins of at least 10 carbon atoms, not greater than 5% v aromatics of at least 10 carbon atoms, initial boiling point in the range 24 to 45C, T10 in the range 38 to 60C, T50 in the range 77 to 110C, T90 in the range 130 to 190C and final boiling point not greater than 220C; a method of operating an automobile using the gasoline composition as fuel; and .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771